Arnold, J.,
delivered-the opinion of the court.
There was no error in sustaining the objection to the proposed testimony in regard to appellant’s health. It is not claimed that his health was affected by the occurrence of which he complains, and evidence on that subject was irrelevant.
The testimony offered, including the deposition of C. P.-'Blanks in regard to the character of the ticket agent, was properly excluded. It was shown that the agent was not at his post, and that the ticket office was not open in time for appellant to obtain a ticket, and the character of the' agent under these circumstances was immaterial.
The alleged admissions or declarations of the ticket agent, made a day or more after the occurrence to which they related, were incompetent, and the objection to the testimony introduced to prove such admissions or declarations was well taken. Moore v. Chicago, etc., Railroad Co., 59 Miss. 243.
It is competent for a railroad corporation to adopt reasonable rules for the conduct of its business, and to determine and fix, within the limits specified in its charter and existing laws, the fare to be paid by passengers transported on its trains. It may, in the exercise of this right, make discrimination as to the amount of fare to be charged for the same distance, by charging a higher rate when the fare is paid on the train than when a ticket is purchased at its office. Such a regulation has been very generally considered reasonable and beneficial both to the public and the corporation, if carried out in good faith. It imposes no hardship or injustice-upon *73passengers, who may, if they desire to do so, pay their fare and procure tickets at the lower rate before entering the cars, and it tends to protect the corporation from the frauds, mistakes, and inconvenience incident to collecting fare and making change on trains while in motion, and from imposition by those who may attempt to ride from one station to another without payment, and to enable" conductors to attend to the various details of their duties on the train and at stations. State v. Goold, 53 Maine 279 ; The Jeffersonville Railroad Co. v. Rogers, 28 Ind. 1; Swan v. Manchester, etc., Railroad Co., 132 Mass. 116.
But such a regulation is invalid, and cannot be sustained, unless the -corporation affords reasonable opportunity and facilities to passengers, to procure tickets at the lower rate, and thereby avoid the disadvantage of such discrimination. When this is done, and a passenger fail's to obtain a ticket, it is his own fault, and he may be ejected from the train if he refuses to pay the higher' rate charged on the train.
When such a regulation is established, and a passenger endeavors to buy a ticket before he enters the cars, and is unable to do so on account of the fault of the corporation or its agents or servants, and he offers to pay the ticket rate on the train, and refuses to pay the car rate, it is unlawful for the corporation or its agents or servants to eject him from the train. Fie is entitled to travel at the lower rate, and the corporation is a trespasser and liable for- the consequences if he is ejected from the train by its agents or servants. The passenger may, under such circumstances, either pay the excess demanded under protest, and afterward .recover it by suit, or refuse to pay it, and- hold the corporation responsible in damages if he is ejected from the train. 1 Redfield on Railways 104; Evans v. M. & C. Railroad Co., 56 Ala. 246; St. Louis, etc., Railroad Co. v. Dalby, 19 Ill. 353; St. Louis, etc., Railroad Co. v. South, 43 Ill. 176; Smith v. Pittsburg, etc., Railroad Co., 23 Ohio St. 10; Porter v. N. Y. Central Railroad Co., 34 Barb. 353 ; The Jeffersonville Railroad Co. v. Rogers, 28 Ind. 1; The Jefferson Railroad Co. v. Rogers, 38 Ind. 116; State v. Goold, 53 Maine 279; Swan v. Manchester, etc., Railroad Co., 132 Mass. 116 ; Du Laurans v. St. Paul, etc., Railroad Co., 19 Minn. 49.
*74In such case exemplary damages would not be recoverable, unless the expulsion or attempted expulsion was characterized by malice, recklessness, rudeness, or willful wrong on the part of the agents or servants of the corporation. Chicago, etc., Railroad Co. v. Scurr, 59 Miss. 456; Du Laurans v. St. Paul, etc., Railroad Co., 19 Minn. 49; Pullman, etc., v. Reed, 75 Ill. 125; Hamilton v. Third Avenue Railroad Co., 53 N. Y. 25; Townsend v. N. Y. Central Railroad Co., 56 N. Y. 295; Paine v. C. R. I. & P. Railroad Co., 45 Iowa 569; McKinley v. The C. & N. W. Railroad Co., 44 Iowa 314.
The cause was tried in the court below on theories and principles of law different from those here expressed, and the judgment is reversed and a new trial awarded.

Reversed.